Case: 15-13951   Date Filed: 05/16/2016     Page: 1 of 3


                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 15-13951
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:11-cv-02126-VCM-AEP


AMADOU WANE,

                                      Plaintiff-Counter Defendant-Appellant,

MERLANDE WANE,

                                                    Plaintiff-Counter Defendant,

versus

THE LOAN COMPANY,

                                                           Defendant-Appellee,

BANKUNITED, N.A.,

                                                Defendant-Counter Claimant,

FEDERAL DEPOSIT INSURANCE CORPORATION,
AS RECEIVER OF BANKUNITED FSB,

                                                                     Defendant.
              Case: 15-13951     Date Filed: 05/16/2016    Page: 2 of 3


                             _____________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (May 16, 2016)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      On January 14, 2014, we affirmed the dismissal of Mr. Wane’s claim for

rescission under the Truth in Lending Act. See Wane v. Loan Corp., 552 F. App’x

908, 912 (11th Cir. 2014). We concluded that Mr. Wane had failed to plead a

sufficient factual basis for rescission. See id. Mr. Wane and his wife had mailed a

notice of rescission, which was sufficient to contemplate a right to rescind, but had

not pled enough sufficient facts to provide a substantive right to rescind. See id.

      Following our decision, Mr. Wane filed a motion for relief from judgment

under Federal Rule of Civil Procedure 60(b)(4-6). The district court denied that

motion, and Mr. Wane now appeals.

      After reviewing the record and the parties’ briefs, we affirm the district

court’s denial of Mr. Wane’s Rule 60(b) motion. Mr. Wane relied on a new

Supreme Court case, Jesinoski v. Countrywide Home Loans, Inc., 574 U.S. __, 135

S. Ct. 790 (2015) (holding that Truth in Lending Act only requires written notice

of intent to seek rescission within the three-year period for rescission), but that


                                          2
              Case: 15-13951    Date Filed: 05/16/2016   Page: 3 of 3


case does not affect the basis for the dismissal of his rescission claim. See Wane,

552 F. App’x at 912. The district court therefore did not err in denying the motion.


AFFIRMED.




                                         3